           Case 1:21-cr-00292-RCL Document 69 Filed 06/03/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,

 v.                                                         Case No. l:21-cr-00292-RCL

 CHRISTOPHER WORRELL,

           Defendant.


                                              ORDER

          The Government filed a motion [59] for leave to file under seal its supplemental brief and

exhibits 1 and 3 to the same. The Court has not yet acted on this motion, but until such time as the

Court acts, the government's supplemental brief and exhibits are treated as sealed. Defendant

Christopher Worrell responded [64] to the government's supplemental brief and exhibits, and later

filed a supplement [66] to his response. Neither of defendant's filings are under seal. The Court

hereby ORDERS defendant to, no later than ten (10) days from this date, advise the Court as to

his position on whether the government's filings [60] should be unsealed with redactions in light

of his unsealed responses.

          The Court FURTHER ORDERS the Government and defendant to show cause no later

than ten (10) days from this date why the Court's sealed Memorandum Opinion [68] should not

be unsealed. If a party does not oppose unsealing the Memorandum Opinion [68], the party shall

attach a copy of the Memorandum Opinion [68] with any proposed redactions to its show-cause

filing.

          IT IS SO ORDERED.
                '-/4/i-,
 Date: - - - - - - - -                                              Royce C. Lamberth
                                                                    United States District Judge




                                                  1
